Citation Nr: 1701077	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  13-29 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety, major depressive disorder, adjustment disorder with anxious and depressed mood, and a mood disorder, to include as secondary to service-connected neuropathic pain of a scar, status post umbilical hernia repair.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to July 1997.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for major depression (claimed as a mood disorder).

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically a mood disorder.  However, he was subsequently diagnosed with anxiety, major depressive disorder, and an adjustment disorder; and was denied service connection for major depression in August 2010.  In Clemons v. Shinseki, 23 Vet. App. 1,5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue as reflected on the title page.

The Board notes that a Board hearing was scheduled for September 6, 2016, of which the Veteran was sent notice.  However, he withdrew his request for a hearing in writing on August 30, 2016.  See 38 C.F.R. § 20.704(e) (2015).

At the time of the withdrawal of the hearing request, the Veteran's attorney requested an extension of 30 days to submit new medical evidence.  The Board notes that the 30 days have passed without the submission of any additional evidence.  Accordingly, the Board will proceed on the merits of the case.


FINDING OF FACT

The Veteran's psychiatric disorder is reasonably shown to be related to his service-connected neuropathic pain of a scar, status post umbilical hernia repair.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the Veteran's psychiatric disorder is secondary to his service-connected neuropathic pain of a scar, status post umbilical hernia repair.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board notes that the Veteran is service-connected for neuropathic pain of a scar, status post umbilical hernia repair.

Additionally, the evidence of record reflects current psychiatric diagnoses, including mood disorder due to a general medical condition, specifically neuropathic pain reported by the Veteran; major depression; generalized anxiety disorder; and adjustment disorder with anxious and depressed mood.  See VBMS, 4/16/09 Private Treatment Record (Dr. K.F.); 12/7/09 Private Treatment Records, p. 2, 5; 7/27/10 VA Examination; 8/7/15 Private Treatment Records (Dr. N.J.), p. 107.

However, the evidence is conflicting as to whether the Veteran's psychiatric disorder is related to his service-connected neuropathic pain of a scar, status post umbilical hernia repair.

Dr. K.F., a former private treating psychologist, provided a January 2008 letter summarizing the Veteran's treatment since October 2007.  He stated that the Veteran reported mood lability and irritability related to his abdominal pain, treatment with several different antidepressants in an effort to reduce his pain level, and anxiety as a consequence of his inability to work.  He was thus diagnosed with mood disorder due to a general medical condition, specifically neuropathic pain reported by the Veteran.  Dr. K.F. noted that as the Veteran's physical symptoms worsened, he also appeared to have increasing affective problems.  Additionally, he stated that increasing levels of pain and the inability to pursue routine activities without discomfort were likely contributing to the Veteran's emotional malaise.  See 4/16/09 Private Treatment Record (Dr. K.F.).

A June 2009 Social Security Administration (SSA) determination decided that the Veteran was disabled since April 2006 due to residual effects from multiple hernia surgeries and did not evaluate the Veteran's mental health.  See VBMS, 4/16/09 SSA-831.  Although SSA disability determinations are not binding on VA, they are probative evidence that must be considered and weighed in conjunction with the other evidence of record.

A May 2010 private treatment record reflects a diagnosis of generalized anxiety disorder and notes that the Veteran had a heightened level of anxiety secondary to pain.  See 12/7/09 Private Treatment Records at 2, 5.

Dr. K.F. provided another letter, dated May 2010, in which he, in addition to what he previously provided, stated that the Veteran expressed feelings of hopelessness and helplessness and concern about his ability to contend with his physical discomfort on a long-term basis.  See VBMS, 5/4/10 Private Treatment Record (Dr. K.F. 5/25/10 letter).

A July 2010 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran reported that the pain and mood difficulties interfered with his ability to work.  Objective examination revealed depressed mood, sleep interruptions, and severe panic attacks once or twice a week.  He was found to have symptoms of extreme depressed mood since losing his job in 2005 due to pain issues, severe anhedonia, moderate irritability, moderate anxiety, moderate hopelessness, and moderate worthlessness.  He was diagnosed with moderate major depression based on the DSM-IV criteria.  However, the VA examiner stated that he would have to resort to mere speculation in order to opine as to whether or not the Veteran's major depression was caused by or aggravated by his service-connected neuropathic pain of a scar, status post umbilical hernia repair.  The VA examiner explained that the Veteran had several risk factors contributing to his depression, such as his history of alcohol dependence; use of Strattera for ADHD, which was associated with depressed mood and suicidal ideas; psychosocial stressors, such as unemployment and marriage, which appeared to play a significant role; and decreased self-esteem due to failing the third grade.

Private treatment records from January 2011 to April 2015 from Dr. N.J., the Veteran's private treating psychologist, reflect that the Veteran sought help to cope with symptoms of anxiety and depression due to chronic, severe, disabling abdominal pain.  She stated that he struggled on a daily basis to tolerate the severe pain, which interfered with sleeping at night and made him irritable; struggled with feelings of loss because the pain hindered him from doing or enjoying activities he used to find fulfilling; and worried about becoming more debilitated in the future as the pain had increased over time.  She found the Veteran to be dysthymic and anxious regarding his chronic pain.  The Veteran was diagnosed with adjustment disorder with anxious and depressed mood.  See 8/7/15 Private Treatment Records (Dr. N.J.) at 7, 107.

After review of all of the evidence of record, lay and medical, the Board finds that the evidence for and against the Veteran's service connection claim for a psychiatric disorder is at least in relative equipoise.  Specifically, the evidence is at least in relative equipoise that his psychiatric disorder is related to his service-connected neuropathic pain of a scar, status post umbilical hernia repair.

The Veteran's treatment records are consistent in noting the Veteran's anxiety as a result of chronic pain and regarding his ability to contend with his physical discomfort on a long-term basis, and irritability resulting from sleep interference due to severe abdominal pain.  Additionally, Dr. K.F. noted that the Veteran's affective problems appeared to increase as his physical symptoms worsened, and stated that increasing levels of pain and the inability to pursue routine activities without discomfort likely contributed to his emotional malaise.  He also noted the Veteran's anxiety as a consequence of his inability to work.  In fact, although the VA examiner's opinion was inconclusive, he stated that unemployment played a significant role in the Veteran's depression.  The Board notes that the SSA determined that the Veteran was disabled due to residuals of his multiple hernia surgeries, which would include neuropathic pain of the resulting scar.

Furthermore, the Board finds the July 2010 VA examiner's opinion to have little to no probative value as it was inconclusive.  Additionally, the Board finds the treatment records provided by the Veteran's treating psychologists to be more probative as they were able to evaluate the progression of the Veteran's psychiatric disorders and consider the Veteran's statements and complaints over time, which have remained consistent throughout treatment.

Therefore, the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for a psychiatric disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


